            Exhibit A
Affidavit of Lt. James David Wicker
                      IN TFIE UNITED STATES DISTRICT COURT
                     FOR THE NORTFIERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

ALYSON RUBIN and                                 *
JENNIFER HICKEY,                                 t<

                                                 :1.



       Plaintiffs,                               *     CIVIL ACTION
V                                                *     FILE NO.   1 : 19-CV-1   158-SCJ
                                                 *
CAPTAIN LEWIS YOLING,                            *
Individually and in his official capacity        *
As Chief of the Capitol Police Division          *
of the Georgia Department of Public              *
                                                 :r
Safety, et al.,
                                                 {€


       Defendants                                *


                  AFFIDAVIT OF LT. JAMES DAVID WICKER

                                             1




       Personally appearing before me, the undersigned officer duly authorized to

administer oaths in and for the State of Georgia,LT. JAMES DAVID WICKER

who, after being duly swom, deposes and states the following

                                             2

       My name is LT. JAMES DAVID WICKER, and I am sui juris and

competent to testifr in this matter and under no civil or legal disability.

                                             a
                                             J


       I give this Affidavit   as evidence in the above-styled action and for any other

lawful purpose.
                                             4

      I make this Affidavit     based on my personal knowledge of its contents.

                                             5


      I am a Lieutenant for the Georgia State Patrol and currently employed        as the


Assistant Director of Capitol Police. I have been employed by the Georgia State

Patrol for more than 23 years and assigned to the Capitol Police for 7 years, serving

as Lieutenant for the past 3 years. As the Assistant Director       of Capitol Police, I

supervise officers during the Legislative session, act on behalf of the Director           of

Capitol Police in his absence, and coordinate special details for the Capitol Police

Division.

                                             6

      On March 7,2019, at approximately 3:30 P.M., I was working in my official

capacity as a Georgia State Trooper at the Georgia State Capitol when                I   was

approached by Helen Kelly, who works for the House             of Representative's       Page

Program. Ms. Kelly contacted me to report that she had received complaints from

three of the House pages about a button worn by members of the public; the button

was reported to have offensive language displayed and the individuals wearing the

buttons were located directly       in front of the seating area for the pages. (See
Schematic of Capitol,   a   true and accurate copy of which is attached hereto as Exhibit




                                             2
A-l; andsee Photos of Capitol, a true and accurate copy of which is attached hereto

as   Exhibit A-2).

                                          7


        Upon receipt of the complaint, I was able to locate an individual wearing the

button in question, which stated "Don't Fuck With IJs, Don't Fuck Without Us."

Because the language on the button was considered obscene, vulgar or profane, was

worn in the presence of minors, and was threatening an immediate breach of the

peace as prohibited by O.C.G.A.      g 16-11-39(a)(a), I   asked the individual   if   she


would remove the button. The individual removed the button and I had no further

contact with that individual.

                                          7


        While remaining in the hallway outside the House Chamber, I observed at

least two other individuals wearing the same   button. I asked each of them if they

would remove the button and they complied. These two individuals were also

wearing other buttons of expression which did not contain the obscene language;

they were not asked to remove the other buttons.

                                          8


        The individuals who were requested to take off the obscene buttons were not

arrested, prosecuted,   or denied entrance into or movement within the Capitol

Building.


                                          J
                                         9

      The individuals were not stopped or curtailed from making expression for

their cause, but they were not permitted to wear buttons containing        obscene

language. The individuals were wearing other buttons that did not contain obscene

language, and they were not asked to remove those buttons.




      rhis I   3   day of March, 2019.




                                             Lt.       David Wicker
                                             Assistant Director of Capitol Police

Sworn to and subscribed before me
This [îfL day of March, 2019.


                                                         EXPTRES
                                                   Èì
                                                        CEORGIA
                                                        2D8C2022
               IC
  y commlsslon expres:                                        C
                                                             ¡i




                                         4
